               Case 3:20-cv-02731-VC Document 596 Filed 08/24/20 Page 1 of 5




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

           450 Golden Gate Avenue, Box 36055
           San Francisco, California 94102-3495
           Telephone: (415) 436-7031
           Facsimile: (415) 436-6748
           wendy.garbers@usdoj.gov
           adrienne.zack@usdoj.gov
           shiwon.choe@usdoj.gov

Attorneys for Federal Defendants

                                     UNITED STATES DISTRICT COURT

                                  NORTHERN DISTRICT OF CALIFORNIA

                                          SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,                  ) CASE NO. 3:20-cv-02731-VC
                                                      )
           Plaintiffs,                                ) FEDERAL DEFENDANTS’ AUGUST 24, 2020
                                                      ) DAILY REPORT
      v.                                              )
                                                      )
DAVID JENNINGS, et al.,                               )
                                                      )
           Defendants.                                )
                                                      )


           In accordance with the Court’s August 6, 2020 Order Granting Motion For Temporary

Restraining Order, the Federal Defendants hereby submit:

(i)        A roster indicating the name and location within the facility of each detainee at Mesa

Verde.
           Attached is a roster that contains this information. 1


           1
         Defendants had previously included testing history in this spreadsheet. With the flurry of
recent testing activity, Defendants discovered some possible discrepancies in the spreadsheet testing
history and continue to be in the process of consulting with Wellpath to ensure accuracy. Defendants
intend to resume providing testing information for each detainee as soon as possible. Defendants
continue to provide narrative updates regarding testing.
FEDERAL DEFENDANTS’ AUGUST 24, 2020 DAILY REPORT
No. 3:20-cv-02731-VC
            Case 3:20-cv-02731-VC Document 596 Filed 08/24/20 Page 2 of 5




(ii)      Updates on any tests offered or given to detainees, and the results of those tests.
          There were no new COVID-19 tests administered since the last report on Friday, August 21,

2020.
          Defendants generally plan to quarantine any positive cases in Dorm B, which has been cleared

for this purpose. (See ECF 527 ¶ 14, Ex. B.) Additionally, Defendants plan to retest the facility (except

for individuals who have already tested positive and are quarantined) on Tuesday, August 25, 2020.

(Id.)

          As of today, there are 103 detainees at Mesa Verde. 57 of the detainees have tested positive for

COVID (not including Antonio Gonzalez-Agaton (A######265) and

Kevin Arias Romero (A######366), who are considered recovered). One detainee remains

hospitalized.

(iii)     Updates on tests of employees and the results of those tests.
          Defendant The GEO Group, Inc. reports that there are no updates to staff testing since Friday’s

report.

(iv)      Updates on what the defendants are doing to manage the crisis.
          The Mesa Verde population is down to 103 detainees, or at approximately 25% of capacity.

          As detailed in prior filings in this case, Defendants have taken numerous steps to manage the

COVID situation, including providing masks to all detainees, providing detainees the ability to socially
distance in most areas throughout the facility, and testing all detainees for COVID. However, many of

the detainees do not wear their masks, and many do not take advantage of the opportunity to stay six feet

apart. Defendants have also cleared a dorm to isolate positive cases. Additional steps that Defendants

have taken are outlined above.

          Plaintiffs have asked that Defendants include information about any hospitalizations in their

daily reports, which Defendants had already been doing. Margarito Zamora Guzman (A######347)

was admitted to Mercy Hospital in Bakersfield on Friday, August 14, 2020, with COVID pneumonia.

Mr. Zamora Guzman remains stable. He is being held in the hospital because he is on continuous

oxygen and Mesa Verde does not house detainees who need this treatment. He will be discharged when

he no longer requires continuous oxygen.

FEDERAL DEFENDANTS’ AUGUST 24, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     2
         Case 3:20-cv-02731-VC Document 596 Filed 08/24/20 Page 3 of 5




       In accordance with the Court’s emailed instructions on August 12, 2020, and instructions at the

August 18, 2020 Status Conference, the Federal Defendants will submit the arrival and release

information typically submitted on Mondays for Mesa Verde and Yuba County Jail with tomorrow’s

report. On Friday, there was one release from Yuba County Jail:

 A-Number      Last Name                 First Name    Book-Out Date      Reason
                                                          8/22/2020       Released proceedings
 284           PAREDES-NOVELO            WILLY
                                                                          terminated.


DATED: August 24, 2020                             Respectfully submitted,
                                                   DAVID L. ANDERSON
                                                   United States Attorney

                                                   /s/ Adrienne Zack
                                                   ADRIENNE ZACK
                                                   Assistant United States Attorney

                                                   Attorneys for Federal Defendants




FEDERAL DEFENDANTS’ AUGUST 24, 2020 DAILY REPORT
No. 3:20-cv-02731-VC                     3
               Case 3:20-cv-02731-VC Document 596 Filed 08/24/20 Page 4 of 5


 A Number           Last Name           First Name   Dorm
413         MANZANILLA             SOLIS              A
124         MEJIA-LOPEZ            JOSE DINO          A
084         MOUSA SALADDIN         MOHAMED            A
580         ALAS-ALFARO            EDWIN              A
253         GONZALEZ-AGATON        ANTONIO            A
548         ARZATE-REYES           IGNACIO            A
029         TRUJILLO               FERMIN             A
386         FLORES-HIDALGO         ROMULO             A
361         ALBERTO-RODRIGUEZ      MARIO              A
857         SINGH-KAHLON           YADWINDER          A
388         OLIVERA MARTINEZ       ALEJANDRO          A
411         MATEO-VIRULA           OBED               A
889         GALLARDO LOPEZ         ADRIAN             A
229         GARCIA MONTES DE OCA   JOSE               A
015         SINGH                  GURSAMITAR         A
807         HERNANDEZ              LUIS               A
210         BRAVO                  ERICK              A
100         LUCAS PLEAEZ           HUGO               A
788         ARIAS ROMERO           KEVIN              A
665         MIRZAIANS              HRAND              A
887         ARGUETA RIVERA         JOSE ALCIDES       A
081         NICKEL                 WILLIAM            B
419         QUAN                   LAM                B
848         SINGH                  DILBAGH            B
855         VICTORIO               JOHN EMMANUEL      B
159         CAMARENA NAVARRETE     JOSE               B
669         HERNANDEZ PELAYO       IVAN               B
714         MELGOZA                JOSE               B
260         FIGUERAS               RALEIGH            B
929         HERNANDEZ-REYES        OSWALDO            B
089         SAHOTA                 DEEPAK             B
820         HERNANDEZ GARCIA       BENJAMIN           B
919         ABADIN                 HECTOR             B
042         VILLANUEVA             JOSE               B
837         ALCALA-ALMANZA         RUBEN              B
561         PINEDA                 SANTIAGO           B
884         NUNEZ                  PEDRO              B
265         RODRIGUEZ-ROJAS        EDGAR              B
242         PEREZ                  OSCAR              B
067         RAMIREZ PINEDA         ROBERTO ANTONIO    B
913         YUCUTE-CAMEY           GABRIEL            B
611         DUNGO                  REYNALDO           B
834         MENDOZA                ANTONI             B
347         MORALES                JACINTO            B
321         RIOS ALVARADO          SAMUEL             B
146         NAJERA SANDOVAL        MARCOS             B
287         ZAMORA-GUZMAN          MARGARITO          B
326         AQUINO-CAMIRO          NARCISO            B
589         HENRIQUEZ              JOSE               B
555         VIGIL                  OSCAR              B
264         ALFARO HENRIQUEZ       JOSE               B
650         RUIZ-BOLANEZ           JOSE               B
819         TOOR                   GURMAIL            B
328         LOPEZ SOLORIO          JAIME              B
778         FLORES-BANUELOS        ALEJANDRO          B
659         CRUZ-ZAVALA            WALTER             B
634         RODRIQUEZ-GALICIA      HERMELINDO         B
252         MARIN-PARRA            ISRRAEL            B
313         CARILLO TORRES         WALTER             B
011         MENDOZA-VALDOVINOS     JOSE               B
988         BOAR                   DAN                B
171         CRUZ MENJIVAR          LEVI               B
155         SINGH                  JASWANT            B
245         DIAZ-SOLANO            ALBERTO            B
992         MORALES-SANCHEZ        HENRY              B
         Case 3:20-cv-02731-VC Document 596 Filed 08/24/20 Page 5 of 5


091   NAJERA GRAJEDA         GERMAN             B
291   LOPEZ-GARCIA           JUAN               B
438   PALMA-AGUILAR          JULIO              B
739   MENDOZA-CANALES        FRANCISCO          B
053   ROBLES-FLORES          JOSE LUIS          B
018   AGUILAR CARRION        JOSE               B
230   NARVAEZ                PEDRO              B
544   VILLALOBOS-SURA        BENITO             B
268   CHAVEZ-COS             NESTOR JOSUE       B
048   MARTINEZ-ORTIZ         FERNANDO           B
639   CATALAN-RAMIREZ        ERVIN              B
682   ARDEBILI               DAVID              D
797   TOUCH                  CHUNY              D
728   GRIFFIN                MARK               D
766   MONCADA-HERNANDEZ      SALVADOR           D
163   XIONG                  JIAN               D
823   PERRUSQUIA-PALOMARES   OSCAR HUMBERTO     D
038   RAMIREZ                ARNOLDO            D
490   VALENCIA-CHAVEZ        ELODIO             D
847   LIN                    WEI                D
626   OROZCO-GARCIA          OSVIN              D
629   MENDEZ-BORACIO         JUAN               D
888   ROMERO-ROMERO          NEFTALI            D
954   ESTIGOY                ALANN              D
073   CALMO-MENDOZA          ELEAZAR            D
961   HERNANDEZ GOMEZ        EZEQUIEL           D
366   HERNANDEZ-VELASQUEZ    KEVIN              D
456   GONZALEZ-ROMERO        JOSE               D
278   SANCHEZ BRITO          VICTOR             D
297   MARTINEZ-MELENDEZ      DENIS              D
559   MATIAS-RAUDA           WILLIAM            D
821   IGLESIAS-IGLESIAS      JUAN               D
531   REYES VIDAL            MANUEL ANTONIO   Intake
946   MINCHACA RAMOS         JUAN CARLOS      Medical
576   ORDAZ CAMACHO          ANGEL            Medical
595   EDMONDSON              ALTON             RHU
623   ERAZO DIAZ             EDER SAID         RHU
126   ORELLANA               CHRISTIAN         RHU
